DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed February 8, 2022 have been fully considered.
The drawing corrections are entered.
The amended claims are addressed in the rejections below, with updated Annotated Figures.
There are no 35 U.S.C 102 rejections.  
Morrison does teach a seal (106) in a groove of the head ring in Figure 10.  This embodiment does not however limit one of ordinary skill in the art as described in Column 10 lines 4-10.  The examiner finds the difference between Morrison and the claims obvious as detailed below.  There is no change in fundamental nature of the apparatus as alleged by applicant.  A non-limiting example of the change being, the groove being positioned radially inward of the location depicted so the seal fits in the groove and can contact the axially-oriented shoulder face.  This does not impact the sealing occurring at the opposing faces of the seal.
The argument that the claimed seal does not require a groove and therefore has advantages in retrofitting does not impact the finding of obviousness of the claim limitations of the currently examined claims.  Claim 16 pertains to retrofitting, but is withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "a cavity groove".  This is already recited in claim 1 line 10.  It is believed to the same cavity groove and should therefore be corrected to “the cavity groove”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Morrision et al (U.S Patent 5,002,288) hereinafter Morrison.

    PNG
    media_image1.png
    562
    780
    media_image1.png
    Greyscale

Regarding claim 1, Morrison discloses:
A turbine {Column 1 lines 5-11}, comprising:
a rotor {Column 8 lines 49-56};
a casing {Figure 9 (74)}; and
a gland seal system mounted in a casing cavity {Figure 10 (78) is mounted in the cavity which includes region (92)} positioned between the rotor and the casing {Column 8 lines 49-56, Figure 9 shows seal system between rotor and casing};
wherein the rotor rotates about a central axis {Figure 9 (12) is a shaft that is along the central axis},
said axis defining an axial direction in line with the rotational axis and a radial direction perpendicular to the axis of rotation {Figure 9 the main axis of (12) defines the axial direction and rotational axis; the radial direction is perpendicular to the axial direction, this is also defined by the cylindrical shaft’s (12) radial direction};
the gland seal system further comprising a backside seal {Column 8 line 63- Column 9 line 2, Figure 10 (106)};
wherein the casing cavity is defined by a pair of opposing frontside and backside cavity shoulders {Annotated Figure 2 (VII)+(VIII) and (XI)+(IX) respectively},
said shoulders defining a cavity groove {Annotated Figure 2 cavity groove (X) is filled by the sealing ring} with radially-oriented faces {Annotated Figure 2, (X) is defined by the radially-oriented faces on both backside and frontside};
wherein the frontside and backside cavity shoulders are contiguous with the radially- oriented faces and are parallel to the axis {Annotated Figure 2 (VIII) and (IX) are contiguous with radially-oriented faces and extend parallel to the axis (left/right)} and abut a radially-oriented surface area within the casing cavity {Annotated Figure 2 frontside and backside cavity shoulders abut (XI) and (VII) respectively},
wherein a head ring positioned within the casing cavity rests upon the frontside and backside axially oriented cavity shoulder faces without touching the backside or frontside radial walls of the casing cavity {the head ring rests Annotated Figure 2 (VIII) and (IX); it does not touch the radially-oriented walls as resilient seals are placed on both upstream and downstream walls, Column 8 line 63 – Column 9 line 7; see Figure 10, second seal not shown as described by specification};
and, wherein the backside seal in contact with both the backside radial wall of the casing cavity and the head ring {Column 8 line 63 – Column 9 line 7; the second resilient seal not shown is on the downstream wall which maps to the backside radial wall shown by Annotated Figure 2 (XI) and contacts the head ring similar to Figure 9 (106)}.
Morrison does not explicitly teach wherein the backside seal is positioned in contact with the backside axially-oriented shoulder face.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have placed the backside seal of Morrison radially inward on the backside shoulder in contact with both the back side axial wall of the cavity and the head ring.  There does not appear to be any advantage by having the backside seal on the shoulder, and no advantage of this configuration is disclosed in the instant application.  The seal is claimed and described as on the shoulder.  However, these configurations are generally segmented into arcs.  Therefore, a segment shown 180⁰ rotated to Figure 3 of the instant application would not really have the seal on the shoulder due to gravity remaining in the same direction.  The seal is held in place by the spring force of the seal and not due to being in contact an axially extending portion of the shoulder.  The configuration of the seal of Morrison has the same sealing result and would perform equally well whether it was in contact with the shoulder or not.
The basis for the design choice rejection above without the use of a secondary reference originates from case law: Ex parte Clapp, 227 USPQ 972, 973 (Bd.Pat.App. & Int. 1985). Whereby, to support a conclusion that a claim is directed to obvious subject matter, the prior art references must suggest expressly or impliedly the claimed invention or an Examiner must present a "convincing line of reasoning" as to why one of ordinary skill in the art would have found the claimed invention to have been obvious.  In doing so, the Examiner may rely on “logic or scientific principle.”  In re Soli, 137 USPQ 797, 801 (CCPA 1963).  See also MPEP 2144.02.  When determining whether or not a rejection based on design choice is appropriate, the Examiner must review the specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned "convincing line of reasoning."  Clapp, 227 USPQ at 973.
The inventive disclosure of Morrison does not disclose, “said radially-oriented contiguous surface area divided at least into a backside and a frontside with backside and frontside radially- oriented walls”
Morrison Figure 2 discloses such a configuration {Annotated Figure 2 (VI) shows the contiguous surface area within the casing cavity that connects the backside and frontside radially-oriented walls (VII) and (XI)},
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the overall design of the system not utilize additional pressure connection such as (94) in the inventive aspect of the disclosure and to use the prior art configuration without such sources.  One of ordinary skill in the art would be motivated to do so as the pressure connection is not required and is a known previous design not to include them {Morrison Column 5 lines 44-52}.       
Regarding claim 2, Morrison further teaches wherein the gland seal system comprises a labyrinth seal {Figure 9 (76), Column 8 lines 49-56}.
Regarding claim 3, Morrison further teaches wherein the labyrinth seal comprises a plurality of sealing teeth facing the rotor {Column 8 lines 49-56}.


    PNG
    media_image2.png
    614
    1071
    media_image2.png
    Greyscale

Regarding claim 4, Morrison further teaches wherein the labyrinth seal (110) comprises a sealing ring {Annotated Figure 1 (I)}, a neck ring {Annotated Figure 1 (II)}, and a head ring {Annotated Figure 1 (III)}.
Regarding claim 9, Morrison further teaches wherein the casing comprises a cavity groove and wherein the neck ring is positioned therein {Annotated Figure 1 (II) is positioned in a cavity groove in the casing}.
Regarding claim 14, Morrison discloses a steam turbine {Column 1 lines 5-11}, comprising:
a rotor {Column 8 lines 49-56};
a casing {Figure 9 (74)};
wherein the casing comprises a casing cavity {Figure 9/10 the cavity is denoted by pressure region (92)} upon which a head ring is positioned thereon {Figure 10 (78) is positioned on this cavity};
a labyrinth seal {Figure 9 (76)} positioned between the rotor and the cavity of the casing {Column 8 lines 49-56}.
The remainder of the claim limitations are addressed in the rejection of claim 1 above.
Regarding claim 15, Morrison discloses:
a method of operating a turbine {Column 1 lines 5-11}, comprising:
positioning a labyrinth seal {Figure 9 (76)} between a casing cavity and a rotor {Column 8 lines 49-56};
positioning a backside seal {Column 8 line 63 – Column 9 line 7; the second resilient seal not shown is on the downstream wall which maps to the backside axial wall shown by Annotated Figure 2 (XI)} between the labyrinth seal and a cavity {Column 8 line 63 – Column 9 line 7};
rotating the rotor {Column 8 lines 49-56}; and blocking a steam leakage path through the cavity with the backside seal {Column 8 line 63- Column 9 line 7, Figure 10 (106)}.
The remainder of the claim limitations are addressed in the rejection of claim 1 above.
Claims 10-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison as applied to claims 1-4, 9, and 14-15 above, and further in view of Turnquist et al. (U.S Patent 5,971,400) hereinafter Turnquist.
Regarding claim 10, Morrison teaches the turbine of claim 1 and the backside seal comprises a “C” shape (Figure 10 (106)).  Morrison does not teach wherein the backside seal comprises a substantial “W” shape. 
Turnquist pertains to a labyrinth seal for a steam turbine.  Turnquist teaches wherein a seal comprises a substantial “W” shape {Figure 8 (42)}.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a “W” shape as taught by Turnquist instead of a “C” shape for the backside seal of Morrison.  One of ordinary skill in the art would be motivated to do so as both a “C” shape and a “W” shape are recognized as interchangeable {Turnquist Column 3 lines 48-54}.   
Regarding claim 11, the combination of Morrison and Turnquist further teaches the wherein the backside seal comprises a middle apex, a first leg, and a second leg {the middle apex, first leg, and second leg can be clearly seen in the “W” shape shown in Turnquist Figure 8 (42)}.
Regarding claim 12, the combination of Morrison and Turnquist further teaches wherein the middle apex comprises a flexible middle apex, wherein the first leg comprises a rigid first let, and wherein the second leg comprises a rigid second leg {Turnquist Column 3 lines 40-54, the seal is inherently rigid including the legs, and the middle apex is flexible as well, as the structure has a spring nature, see MPEP 2112.01 I}.
Regarding claim 17, Morrison discloses:
A turbine {Column 1 lines 5-11}, comprising:
a rotor {Column 8 lines 49-56};
wherein the rotor rotates about a central axis {Figure 9 (12) is a shaft that is along the central axis},
said axis defining an axial direction in line with the rotational axis and a radial direction perpendicular to the axis of rotation {Figure 9 the main axis of (12) defines the axial direction and rotational axis; the radial direction is perpendicular to the axial direction, this is also defined by the cylindrical shaft’s (12) radial direction};
a casing having a casing cavity {Figure 9 (74) has cavity which includes region (92)},
the casing cavity defined by a pair of opposing frontside and backside cavity shoulders with axially-parallel faces {Annotated Figure 2 (VIII) and (IX)}
said shoulders defining a cavity groove {Annotated Figure 2 cavity groove (X) is filled by the sealing ring} with radially-oriented faces {Annotated Figure 2, (X) is defined by the radially-oriented faces on both backside and frontside}; and
a gland seal system mounted in a casing cavity {Figure 10 (78) is mounted in the cavity which includes region (92)} positioned between the rotor and the casing {Column 8 lines 49-56, Figure 9 shows seal system between rotor and casing};
the gland seal system comprising:
a labyrinth seal {Figure 9 (76)} that includes a sealing ring, a neck ring connected to the sealing ring, and a head ring {Figure 2 shows sealing ring (40), neck (36), and head ring which is unlabeled but within (34)},
the sealing ring including a plurality of sealing teeth facing the rotor {Figure 2 (44)}, and
the head ring being positioned within the casing cavity so that it rests upon the frontside and backside axial faces of the cavity shoulders without touching the backside or frontside radial walls of the casing cavity {the head ring rests Annotated Figure 2 (VIII) and (IX); it does not touch the radially-oriented walls as resilient seals are placed on both upstream and downstream walls, Column 8 line 63 – Column 9 line 7; see Figure 10, second seal not shown as described by specification}; and
and, wherein the backside seal in contact with both the backside radial wall of the casing cavity and the head ring {Column 8 line 63 – Column 9 line 7; the second resilient seal not shown is on the downstream wall which maps to the backside radial wall shown by Annotated Figure 2 (XI) and contacts the head ring similar to Figure 9 (106)}.
Morrison does not explicitly teach wherein the backside seal is positioned in contact with the backside axially shoulder face of the casing cavity in a substantially radial orientation.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have placed the backside seal of Morrison radially inward on the backside shoulder in contact with the back side axial shoulder face of the casing cavity, the backside radially-oriented wall of the casing cavity, and the head ring of the labyrinth seal.  There does not appear to be any advantage by having the backside seal on the shoulder, and no advantage of this configuration is disclosed in the instant application.  The seal is claimed and described as on the shoulder.  However, these configurations are generally segmented into arcs.  Therefore, a segment shown 180⁰ rotated to Figure 3 of the instant application would not really have the seal on the shoulder due to gravity being in the same direction.  The configuration of the seal of Morrison has the same sealing result and would perform equally well whether it was in contact with the shoulder or not.
The basis for the design choice rejection above without the use of a secondary reference originates from case law: Ex parte Clapp, 227 USPQ 972, 973 (Bd.Pat.App. & Int. 1985). Whereby, to support a conclusion that a claim is directed to obvious subject matter, the prior art references must suggest expressly or impliedly the claimed invention or an Examiner must present a "convincing line of reasoning" as to why one of ordinary skill in the art would have found the claimed invention to have been obvious.  In doing so, the Examiner may rely on “logic or scientific principle.”  In re Soli, 137 USPQ 797, 801 (CCPA 1963).  See also MPEP 2144.02.  When determining whether or not a rejection based on design choice is appropriate, the Examiner must review the specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned "convincing line of reasoning."  Clapp, 227 USPQ at 973.
The inventive disclosure of Morrison does not disclose, “cavity shoulders with axially-parallel faces which share contiguous surface area within the casing cavity” and “the contiguous surface area divided at least into a backside and a frontside with backside and frontside radially- oriented walls”
Morrison Figure 2 discloses such a configuration {Annotated Figure 2 (VI) shows the contiguous surface area within the casing cavity that connects the backside and frontside radially-oriented walls (VII) and (XI) which also makes the cavity shoulders share a contiguous area within the casing cavity},
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the overall design of the system not utilize additional pressure connection such as (94) in the inventive aspect of the disclosure and to use the prior art configuration without such sources.  One of ordinary skill in the art would be motivated to do so as the pressure connection is not required and is a known previous design not to include them {Morrison Column 5 lines 44-52}.       
Morrison does not teach wherein the backside seal comprises a substantial “W” shape that includes a middle apex, a first leg, and a second leg.
Turnquist pertains to a labyrinth seal for a steam turbine.  Turnquist teaches wherein a seal comprises a substantial “W” shape {Figure 8 (42)} that includes a middle apex, a first leg, and a second leg {the middle apex, first leg, and second leg can be clearly seen in the “W” shape shown in Turnquist Figure 8 (42)}.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a “W” shape as taught by Turnquist instead of a “C” shape for the backside seal of Morrison.  One of ordinary skill in the art would be motivated to do so as both a “C” shape and a “W” shape are recognized as interchangeable {Turnquist Column 3 lines 48-54}.   
Claim 13 is rejected under 35 U.S.C. 103 as being as being unpatentable over Morrison as applied to claim 1 above, and further in view of Heshmat (U.S Patent 6,505,837) hereinafter Heshmat.
Regarding claim 13, Morrison teaches the turbine of claim 1.  Morrison is silent regarding the material of the backside seal.  Due to this, one of ordinary skill in the art would have to choose.  Heshmat pertains to a seal facing a rotor.  Heshmat teaches using a superalloy as the material for the seal (Column 8 line 65- Column 9 line 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen a superalloy material as taught by Heshmat for the backside seal of Morrison.  One of ordinary skill in the art would be motivated to do so for its high temperature capability (Heshmat Column 8 line 65- Column 9 line 8).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sheng et al. (U.S Pre-Grant Publication 20130142628) discloses a secondary seal for a sealing system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745